[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            MAY 28, 2009
                             No. 08-15508                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 91-00172-CR-T-26-TGW


UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ANTHONY TERRY JONES,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (May 28, 2009)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
      Anthony Terry Jones appeals the district court’s determination he was

ineligible for a reduction of his sentence, pursuant to 18 U.S.C. § 3582(c)(2).

Jones requested relief based on Amendment 706 to the Sentencing Guidelines,

which reduced the base offense levels applicable to crack cocaine offenses. On

appeal, Jones argues the district court erred in finding he was ineligible for a

reduced sentence. Additionally, while he concedes he was sentenced as an armed

career criminal, pursuant to U.S.S.G. § 4B1.4, he contends the classification was

improper. He further argues the 60-month consecutive sentence he received for

violating 18 U.S.C. § 924(c) and (e) was illegal. Finally, he argues that, because

the guidelines are advisory under United States v. Booker, 125 S. Ct. 738 (2005),

his sentence was unreasonable, especially in light of the sentencing disparity

between crack and powder cocaine.

      “We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d 983,

984 (11th Cir. 2008). A district court may reduce a term of imprisonment in the

case of a defendant who was sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission. 18 U.S.C. § 3582(c)(2). Any reduction, however, must be

“consistent with applicable policy statements issued by the Sentencing



                                           2
Commission.” Id. The applicable policy statements, found in U.S.S.G. § 1B1.10,

state a reduction of a term of imprisonment is not authorized if the retroactive

amendment does not have the effect of lowering the defendant’s applicable

guideline range. U.S.S.G. § 1B1.10(a)(2)(B).

      Jones’s arguments are foreclosed by precedent. The district court did not

have authority to reexamine Jones’s status as an armed career criminal or the

constitutionality of his firearm conviction. See United States v. Moreno, 421 F.3d
1217, 1220 (11th Cir. 2005) (noting that, except for the amended guideline range,

all of the court’s original sentencing determinations remain unchanged in a

§ 3582(c)(2) proceeding). Furthermore, we recently held a defendant sentenced as

an armed career criminal, pursuant to § 4B1.4, is not entitled to § 3582 relief. See

United States v. Thomas, 545 F.3d 1300, 1302 (11th Cir. 2008) (holding the base

offense levels under U.S.S.G. § 2D1.1 played no role in the calculation of the

guideline ranges for armed career criminals, and, therefore, a reduction in the

guideline range under § 2D1.1 does not affect the guideline range under § 4B1.4).

Finally, Booker does not entitle Jones to relief. See United States v. Jones, 548
F.3d 1366, 1369 (11th Cir. 2008) (holding Booker did not provide the district court

with an independent jurisdictional basis to reduce a sentence pursuant to




                                          3
§ 3582(c)(2)), cert. denied, (U.S. Mar. 23, 2009) (No. 08-8865). Accordingly, we

affirm.

      AFFIRMED.




                                        4